DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments filed 26 May 2022 in regards to the restriction requirement mailed 26 April 2022 have been fully considered and are persuasive.
The restriction requirement dated 26 April 2022 is hereby withdrawn.  Claims 1-13, 15-17, 19-27, and 29-32 will be examined in this office action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 15-17, and 19-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAY (US 20150314889 A1).
As to claim 1, DAY teaches a method for assembly line processing of aircraft wing panels (Figure 2 teaches an assembly line (200) for processing wings, which include wing panels.), said method comprising: inputting wing panels into an assembly line (Figure 3 shows a wing panel being input into the assembly line.  ¶0077 teaches that wing (skin) panels are attached to framework in the assembly line.), the assembly line having a number of work stations (Figure 2 shows the assembly line (200) has a number of work stations.), the wing panels oriented such that leading edges are all on a first side of the work stations, and trailing edges are all on a second side of the work stations (Figure 2 shows that the assembly line has work stations for left and right wings, where orientation of the wings (and thereby the panels) is such that the leading edge is towards the outer side areas of the building and the trailing edges are on the inner side of the stations (towards the other wing being assembled).), wherein inputting the wing panels into the assembly line comprises inputting wing panels into the assembly line such that at least one of two wing root sections are adjacent or two wing tip sections are adjacent (Figure 2 shows the wings are positioned in the assembly line such that the roots are aligned/adjacent at each side by side station, and the tips are aligned/adjacent at each side by side station.); and advancing the wing panels in a process direction through the number of work stations (Figure 2 shows a number of work stations in the assembly line (200) where the wings (and thus the panels) are moved.), at least a first portion of the work stations dedicated to wing panel leading edge processing, and a second portion of the work stations dedicated to wing panel trailing edge processing. (¶0077 teaches that in one work cell the skin panels can be attached to the framework.  This attaching inherently attaches the wing panel to the leading and trailing edges of the framework.  Figure 8 shows that a portion of the work station (218) has tools (tack drillers) working on the leading edge, and a portion of the work station has tools (tack drillers) working on the trailing edge in that some of the robots positioned at the leading edge of the skin panel while some are positioned at the trailing edge.)

As to claim 2, DAY teaches the method according to claim 1 further comprising operating at least one work station configured to perform wing root section processing. (Figure 8 shows a station (218) that has tools (tack drillers (804)) that operate on a root “section” (the widest part of the skin panel) in that the tack driller (804) is shown working near the root of the skin panel. The term “root section” is being interpreted as an area near the root of the blade.)

As to claim 3, DAY teaches the method according to claim 2 wherein operating the at least one work station that is configured to perform wing root processing comprises processing wing root sections of two adjacent wing panels simultaneously. (¶0199 teaches that two wings can be worked upon simultaneously in the inventive method.  This is interpreted as both the left and right wings having their “root sections” worked upon simultaneously.)

As to claim 4, DAY teaches the method according to claim 1 further comprising operating at least one work station configured to perform wing tip section processing. (Figure 8 shows a station (218) that has tools (tack drillers (804)) that operate on a tip “section” (the thinnest part of the skin panel) in that the tack driller (804) is shown working near the tip of the skin panel. The term “tip section” is being interpreted as an area near the tip of the blade.)

As to claim 5, DAY teaches the method according to claim 4 wherein operating the at least one work station that is configured to perform wing tip processing comprises processing wing tip sections of two adjacent wing panels simultaneously. (¶0199 teaches that two wings can be worked upon simultaneously in the inventive method.  This is interpreted as both the left and right wings having their “tip sections” worked upon simultaneously.)

As to claim 6, DAY teaches the method according to claim 1 wherein inputting wing panels into an assembly line comprises inputting left wing upper panels, left wing lower panels, right wing upper panels, and right wing lower panels into the assembly line, with all leading edges oriented to a first side of the work stations. (The “first side” is being interpreted as facing towards the outer side of the middle lane of the assembly line, as explained in the rejection of claim 1.  Figure 2 shows that left and right wings are being processed in the assembly line.  ¶0187 teaches that upper and lower panels (first and second) are input using the loading system.)

As to claim 7, DAY teaches the method according to claim 1 wherein advancing the wing panels in a process direction comprises one of continuously advancing the wing panels in the process direction and pulsing the wing panels in the process direction, with work occurring on the wing panels at the number of work stations based on a combination of work station capability and a section of wing panel within an individual work station. (¶0207 teaches that the manufacturing system (206) provides a pulsed continuous movement of the workpieces through the work cells and stopping to perform operations on the wing assemblies (204).)

As to claim 8, DAY teaches the method according to claim 7 wherein the work occurring includes one or more of: drilling, trimming, inspecting, painting, sealing, cutting wing panel access openings, installing wing panel access doors, laying down sacrificial plies, machining sacrificial plies, reworking material, installing wing ribs, and attaching components to the wing panels. (¶0287 teaches that the tools are used to drill, install fasteners, seal, etc. ¶0077 teaches that paint can be applied in a work cell. ¶0077 teaches that ribs may be connected at one work cell.)

As to claim 9, DAY teaches the method of claim 1 wherein inputting wing panels into an assembly line comprises utilizing strong backs to enforce contours onto the wing panels. (Figure 13 shows the “strong backs” of the invention in the form of rigid rectangular prisms connected to scissor lifts on carts.  These “strong backs” have suction cups connected to actuators (1308) that are shown to be at differing heights according to a contour of the wing panel (1202) to position it in a desired manner (¶0282).  The “positioning in a desired manner” along with the disclosure in Figure 13 is interpreted as enforcing the contour of the panel.)

As to claim 10, DAY teaches the method of claim 1 wherein inputting wing panels into an assembly line comprises inputting wing panels for different aircraft models into the assembly line such that wing panels for different aircraft models are inputted adjacent to one another. (¶0063 teaches that the manufacturing environment can be modified to produce new product types, which can be differing wing models.  ¶0092 teaches that the system can be reconfigured to modify the manufacturing parameters of the wing (108). ¶0102 teaches that the drivable support system can be reconfigured for a different sized wing.  ¶0072 teaches that various products can be manufactured by this system.)

As to claim 11, DAY teaches the method of claim 1 wherein advancing the wing panels comprises indexing at least one indexing feature associated with a wing panel of the wing panels to an indexing unit in the assembly line. (¶0042 of US20220153439A1 (the published application) states that the indexing can occur via visual means, such as RFID.  Based on this, DAY’s metrology system is disclosed as having sensors that are associated with points on the structure (¶0014 and ¶0160).  The sensors and points are interpreted as a visual indexing method to track the location of the panel.)

As to claim 12, DAY teaches the method of claim 1 wherein advancing the wing panels comprises indexing a shuttle having at least one indexing feature associated with a wing panel of the wing panels to an indexing unit in the assembly line, the shuttle operable for moving the wing panel along the assembly line. (¶0188 teaches the loading device (shuttle) is tracked with the metrology system, this is interpreted as the shuttle being indexed by the metrology system.  Figure 13 shows a shuttle (loading device, 1200) moving the wing panel along the assembly line.)

As to claim 13, DAY teaches the method according to claim 1 further comprising operating the work stations to track the wing panel through a work range associated with the work station. (¶0172 teaches the use of a controller (122) to monitor the status of tasks assigned to the tool systems that can include a number of tasks that have been completed and a level of completion of the tasks.)

As to claim 15, DAY teaches an assembly line for processing wing panels for an aircraft (Figure 2 shows an assembly line (200) for processing wing panels for an aircraft.), the assembly line comprising: a track parallel to a process direction (Figure 2 teaches an inner track of the assembly line where the wings are assembled that follows the process direction.); a plurality of work stations that are distributed in the process direction along the track (Figure 2 shows the assembly line (200) has a number of work stations.), the work stations having a first side and a second side (Figure 2 teaches the work stations have a first (outer side, towards the outside of the building)) and second side (inner side, towards the other wing being manufactured).), a portion of the work stations on the first side dedicated to leading edge wing panel processing, a portion of the work stations on the second side dedicated to trailing edge wing panel processing (¶0077 teaches that in one work cell the skin panels can be attached to the framework.  This attaching inherently attaches the wing panel to the leading and trailing edges of the framework.  Figure 8 shows that a portion of the work station (218) has tools (tack drillers) working on the leading edge of the skin panel, located on the outer side of the work cell. Additionally, a portion of the work station has tools (tack drillers) working on the trailing edge of the skin panel, located on the inner side of the work cell.  These tools make up a portion of the work station.), wherein: a first set of the work stations is configured to process wing root sections of the wing panels (Figure 8 shows a station (218) that has tools (tack drillers (804)) that operate on a root “section” (the widest part of the skin panel) in that the tack driller (804) is shown working near the root of the skin panel. The term “root section” is being interpreted as an area near the root of the blade.  The station (218) is one of two stations that operate in parallel as a “set” as shown in Figure 2.), the first set of the work stations further operable to process wing root sections of two wing panels simultaneously (¶0199 teaches that two wings can be worked upon simultaneously in the inventive method.  This is interpreted as both the left and right wings having their “root sections” worked upon simultaneously.), when the wing root sections are disposed adjacent to one another along the track (Figure 2 shows the wings are positioned in the assembly line such that the roots are aligned/adjacent at each side by side station, and the tips are aligned/adjacent at each side by side station.); and a second set of the work stations is configured to process wing tip sections of the wing panels (Figure 8 shows a station (218) that has tools (tack drillers (804)) that operate on a tip “section” (the thinnest part of the skin panel) in that the tack driller (804) is shown working near the tip of the skin panel. The term “tip section” is being interpreted as an area near the tip of the blade.), the second set of the work stations further operable to process wing tip sections of two wing panels simultaneously (¶0199 teaches that two wings can be worked upon simultaneously in the inventive method.  This is interpreted as both the left and right wings having their “tip sections” worked upon simultaneously.), when wing tip sections are disposed adjacent to one another along the track (Figure 2 shows the wings are positioned in the assembly line such that the roots are aligned/adjacent at each side by side station, and the tips are aligned/adjacent at each side by side station.); and a plurality of strong backs operable to engage the wing panels and move the wing panels along the track past the plurality of work stations. (Figure 13 shows the “strong backs” of the invention in the form of rigid rectangular prisms connected to scissor lifts on carts.  These “strong backs” have suction cups connected to actuators (1308) that are shown to be at differing heights according to a contour of the wing panel (1202) to position it in a desired manner (¶0282).)

As to claim 16, DAY teaches the assembly line according to claim 15 wherein the strong backs comprise pogos operable to enforce contours onto the wing panels. (Figure 13 shows the “strong backs” of the invention in the form of rigid rectangular prisms connected to scissor lifts on carts.  These “strong backs” have suction cups connected to actuators (1308)(interpreted as the analogous “pogos”) that are shown to be at differing heights according to a contour of the wing panel (1202) to position it in a desired manner (¶0282).  These “pogos” are capable of enforcing a contour.)

As to claim 17, DAY teaches the assembly line according to claim 16 further comprising a plurality of shuttles, each shuttle operable to move an associated strong back along the track. (DAY, Figure 13 teaches a movement system that uses a loading device (1200) that has the strong backs carried by platforms (1300) that are interpreted as shuttles.  The Figure shows there are at least 3 shuttles for each panel.)

As to claim 19, DAY teaches the assembly line of claim 15 wherein the strong backs and the work stations are operable to process a wing panel for a first model of aircraft and a wing panel for a second model of aircraft disposed in the assembly line adjacent to one another. (¶0063 teaches that the manufacturing environment can be modified to produce new product types, which can be differing wing models.  ¶0092 teaches that the system can be reconfigured to modify the manufacturing parameters of the wing (108). ¶0102 teaches that the drivable support system can be reconfigured for a different sized wing.  ¶0072 teaches that various products can be manufactured by this system.  Based on these teachings, it is interpreted that the manufacturing system of DAY can be reconfigured dynamically (¶0086) to support any wing size/shape during production.)

As to claim 20, DAY teaches the assembly line of claim 15 wherein the strong backs are configured to engage the wing panels such that any of a left wing upper panel, a left wing lower panel, a right wing upper panel, and a right wing lower panel are disposed with a leading edge on the same side of the work stations. (Figure 13 shows the “strong backs” of the invention in the form of rigid rectangular prisms connected to scissor lifts on carts.  These “strong backs” have suction cups connected to actuators (1308) that are shown to be at differing heights according to a contour of the wing panel (1202) to position it in a desired manner (¶0282). ¶0187 teaches that upper and lower panels (first and second) are input using the loading system. Figure 2 teaches left and right wings are assembled.)

As to claim 21, DAY teaches the assembly line of claim 15 wherein the work stations perform operations selected from the group consisting of: drilling, trimming, inspecting, painting, sealing, cutting wing panel access openings, installing wing panel access doors, laying down sacrificial plies, machining sacrificial plies, reworking material, installing wing ribs, and attaching components to the wing panels. (¶0287 teaches that the tools are used to drill, install fasteners, seal, etc. ¶0077 teaches that paint can be applied in a work cell. ¶0077 teaches that ribs may be connected at one work cell.)

As to claim 22, DAY teaches the assembly line of claim 15 wherein at least a portion of the work stations comprise end effectors, the end effectors operable to move relative to the wing panels. (Figure 15 teaches a tool (assembly system, 1400) that has an end effector (1508) connected to a motion platform (1504) that can move relative to the wind panel.)

As to claim 23, DAY teaches the assembly line of claim 15 wherein said work stations comprise an indexing unit, said indexing units operable to interact with indexing features that are associated with the wing panels to control advancing of the wing panels. (¶0042 of US20220153439A1 (the published application) states that the indexing can occur via visual means, such as RFID.  Based on this, DAY’s metrology system is disclosed as having sensors that are associated with points on the structure (¶0014 and ¶0160).  The sensors and points are interpreted as a visual indexing method to track the location of the panel.)

As to claim 24, DAY teaches the assembly line of claim 23 further comprising a plurality of shuttles, each shuttle operable to move an associated strong back along the track, the indexing features disposed on the plurality of strong backs and indexed to a wing panel supported by said strong back. (DAY, Figure 13 teaches a movement system that uses a loading device (1200) that has the strong backs carried by platforms (1300) that are interpreted as shuttles.  The Figure shows there are at least 3 shuttles for each panel. ¶0188 teaches the loading device (shuttle) is tracked with the metrology system, this is interpreted as the shuttle being indexed by the metrology system.  Figure 13 shows a shuttle (loading device, 1200) moving the wing panel along the assembly line. The shuttle is attached to the strong back.)

As to claim 25, DAY teaches the assembly line of claim 24 wherein the shuttles are configured to continuously advance the wing panels in the process direction with work occurring on the wing panels at the plurality of work stations. (¶0312 teaches that the wing assemblies are continuously pulsed through the manufacturing environment to increase efficiency of the process.)

As to claim 26, DAY teaches the assembly line of claim 24 wherein the shuttles are configured to pulse the wing panels in the process direction with work occurring on the wing panels at the plurality of work stations. (¶0207 teaches a movement method where the workpiece is pulsed and stops at each cell temporarily for operations to be performed.)

As to claim 27, DAY teaches the assembly line according to claim 15 wherein said work stations operate to track the wing panels through a work range associated with the work station. (¶0172 teaches the use of a controller (122) to monitor the status of tasks assigned to the tool systems that can include a number of tasks that have been completed and a level of completion of the tasks.)

Claims 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SISCO (US 20170144779 A1).
As to claim 31, SISCO teaches an apparatus for assembling wing panels, the apparatus comprising: strong backs that suspend the wing panels while enforcing contours onto the wing panels (¶0027 teaches the loading of panels onto an overhead transport system.  Figures 10A-10B show the overhead transport system has jaws (54, 56), clamps (58), and pogos (60) that adjustably position the system to engage the surface of the plank/panel to secure the workpiece in the jaw.  These jaws/clamps/pogos are interpreted as enforcing a contour due to their numerous contact points on the workpiece that are operable to maintain the contour during transport. Figure 10A shows several clamps such the reference is interpreted as teaching plural strong backs.); a track along which the strong backs are transported (Figure 10A shows a track (not labeled) that the strong backs (50) are moved along. ¶0027 teaches a monorail.); and a plurality of work stations disposed along the track (Figure 2 shows a number of cells along the flow direction. Applicant’s workstations (120-1 through 120-9) as shown in Figure 1A, are individual systems in close proximity (closer than the length of a wing panel).  Based on this, the workstations of SISCO are interpreted as the individual robots (59 or 69) at the tacking and riveting cell.  ¶0029 teaches movement of the skin planks to the tacking cell by the strong backs (overhead positioning system), ¶0031 teaches the overhead positioning system continues to move the tacked planks from the tacking cell to the riveting cell. Figures 5 and 11 teach a track (45)(¶0027 teaches the carts and overhead positioning system can move along it) that passes through multiple “workstations”. The movement between cells being completed by the overhead positioning system is interpreted as the track being present between/through the workstations.), multiple of the work stations processing a single wing panel at the same time. (Figures 5 and 11 show multiple workstations (59, 69) working on the panel simultaneously.)

As to claim 32, SISCO teaches the apparatus of claim 31 wherein the wing panels are suspended such that leading edges of the wing panels are oriented to a first side of the work stations, and trailing edges of the wing panels are oriented to a second side of the work stations. (Figure 10A shows that the wing panels are suspended in the overhead system such that they have their leading edge oriented towards the top or into the page direction of the workstations (top or left side) and the trailing edge pointed down or towards the reader direction (bottom or right side) of the workstations.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over SISCO (US 20170144779 A1) in view of SARH (US 20040093731 A1).
As to claim 29, SISCO teaches method for processing aircraft wing panels, the method comprising: securing a first wing panel to a first strong back that enforces a contour onto the first wing panel (¶0027 teaches the loading of panels onto an overhead transport system.  Figures 10A-10B show the overhead transport system has jaws (54, 56), clamps (58), and pogos (60) that adjustably position the system to engage the surface of the plank/panel to secure the workpiece in the jaw.  These jaws/clamps/pogos are interpreted as enforcing a contour due to their numerous contact points on the workpiece that are operable to maintain the contour during transport.) ; moving the first strong back along a track while the first wing panel is oriented with a leading edge towards a first side of a work station associated with the track (Figure 10A teaches the leading edge of the plank (32) is oriented towards a first side.); securing a second wing panel to a strong back that enforces a contour onto the second wing panel; and moving the second strong back along the track while the second wing panel is oriented with a trailing edge toward a second side of the work station. (¶0027 teaches that multiple skin planks (19) are loaded onto the overhead positioning system that carries the planks to successive cells in an automated manner.  Figure 10A teaches the plank has its trailing edge oriented towards the opposite side than the leading edge.)
SISCO does not explicitly disclose a second strong back.
However, SISCO does explicitly disclose that other movement systems (smart carts, 44) are operative to have one loaded cart move a load to the first manufacturing cell (tacking cell, 22) while a second is being loaded in the staging area.  (See end of ¶0027)
One of ordinary skill would have been motivated to apply the known multiple movement system technique of the smart carts of SISCO to the overhead carrier system of SISCO in order to promote greater overall process speed by having skin planks being constantly loaded and moved, instead of having to wait for a delivery to the respective manufacturing cells.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known multiple movement system technique of the smart carts of SISCO to the overhead carrier system of SISCO because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).
SISCO does not explicitly disclose the second wing panel and the first wing panel oriented wing tip section to wing tip section or wing root section to wing root section.  SISCO does disclose that the panels are consistently oriented with the long dimension (tip to root) along the process direction of the system and the trailing edge towards the bottom side (See Figures 3B, 5, 8, 10A), such that the can be oriented either tip to root, or tip to tip and still maintain functionality of the system.  The overhead positioning system has movable jaws and pogos to accommodate either orientation of wing panel (See Figure 10A/B) and the work cells have pogos (Figure 5, Item 56) that can accommodate either orientation.
However, SARH teaches a wing panel manufacturing system where the panels are oriented wing tip section to wing tip section or wing root section to wing root section. (Figure 3 shows two wing panels (50) with their leading edges towards the same side (up) and the tips adjacent one another.)
One of ordinary skill would have been motivated to try the known tip-tip orientation of the panels of SARH when loading the panels of SISCO in order complete both the left and right wing in succession when manufacturing one particular style of aircraft, to complete the wing production for that model and reconfigure the tooling for a new model based on production demand.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to try either a root-tip orientation or the tip-tip orientation of SARH because it has been held to be prima facie obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP 2143(I)(E).

As to claim 30, SISCO in view of SARH teaches the method according to claim 29 further comprising: continuing to move the first strong back and second strong back along the track; and operating additional work stations disposed along the track to perform work upon the first wing panel and the second wing panel. (SISCO, ¶0029 teaches movement of the skin planks to the tacking cell by the strong backs (overhead positioning system), ¶0031 teaches the overhead positioning system continues to move the tacked planks from the tacking cell to the riveting cell.  Figure 2 shows the cells (22, 26, 28, 32, 34 are located along the processing track direction.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 9452500 teaches an overhead system to move a workpiece (which can be a wing panel) between a number of manufacturing stations during operations. (See Figure 6)
US 20120011693 teaches workstations where a panel has multiple operations performed on it. (See Figure 5)
US 5615474 teaches a panel assembling system where two tips are worked on simultaneously, and the panels are oriented root to root. (See Figure 1)
GB-2276600-A teaches a wing assembling system with multiple workstations where the leading edge faces one side, and the trailing edge faces another. (See Figure 6a-d)
US 20100233373 A1 teaches wing panels being worked on in a tip-tip orientation. (See Figure 6)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726